1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                               ***

9     FRANK ZANINI,                               Case No. 3:18-cv-00336-MMD-WGC

10                                Petitioner,                      ORDER
            v.
11
      WARDEN BAKER, et al.,
12
                              Respondents.
13

14         Good cause appearing, Petitioner's unopposed motion for an extension of time (first

15   request) (ECF No. 16) is granted. Petitioner will have through August 5, 2019, to file a

16   second amended petition.

17         DATED THIS 7th day of May 2019.

18

19
                                                      MIRANDA M. DU
20                                                    UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27
28
